Appellant complains in his motion of the following statement in our original opinion, as follows: "In the present instance, we could eliminate from our consideration the testimony of the accomplice Sterns and there would still be sufficient evidence upon which the jury might base their conclusion of the *Page 652 
appellant's guilt inasmuch as he was found in possession of recently stolen property."
The above statement might be treated as dicta, as same was not necessary nor called for in the proper disposition of this case.
We do think, however, that the possession of the recently stolen property could be used as a circumstance tending to connect the appellant with the offense of the theft. We do also think that it is not necessary for the State to rely upon such possession in this instance. It had the positive assertion of the confessed accomplice, and such possession was utilized by the State merely as corroborative of such accomplice's statement.
The trial court very properly instructed the jury that the witness Sterns was an accomplice, and gave an often approved charge relative to the necessity that such witness' testimony should be corroborated; he also instructed the jury affirmatively on appellant's presented defense.
Appellant cites us to many cases wherein the doctrine is laid down that a conviction is not authorized where the defendant gave a reasonable explanation of the possession of recently stolen property, and made no attempt to conceal the same. To this effect is the Loving case, 18 Texas App. 459, also the Daniel case, 132 S.W. 773, as well as other cases, in all of which we find the application of the above rule made where the State relied upon the possession of recently stolen property as the basis of conviction. In support of the above statement we quote an excerpt from Judge Hurt's opinion in the Loving case, supra: "The State's case is, therefore, simply one of recent possession, with reasonable explanation, with no proof by the State of the falsity of the explanation. This being the case, the evidence is not sufficient to convict, and hence the verdict of the jury was not supported by the evidence."
In the Daniel Case, 132 S.W. 773, the just above quoted doctrine is again affirmed, and the Daniel case is also one in which the State relied upon the possession of recently stolen properly for a conviction. As heretofore stated, such a reliance is not necessary in this case.
We see no reason to recede from our original opinion herein.
The motion will be overruled. *Page 653